NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELDON JAY BENNETT,                              No.    19-35728

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00347-MO

 v.
                                                MEMORANDUM*
TWO RIVERS CORRECTIONAL
INSTITUTION; L. IVERSON; P. DAY; L.
BRAUN; T. RIDLEY; C. HARRIS; D.
SANDERS; POLLARD, Cpl.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Eldon Jay Bennett, Jr. appeals the district court’s grant of summary

judgment for various staff members of Two Rivers Correctional Institution.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing de novo, we affirm. See Hamilton v. State Farm Fire & Gas Co., 270

F.3d 778, 782 (9th Cir. 2001).

      Claims one and two are time-barred because a two-year statute of limitations

applies, the alleged incidents took place in 2015, and Bennett did not file his

complaint until February of 2018. See Sain v. City of Bend, 309 F.3d 1134, 1139

(9th Cir. 2002) (holding that Oregon claims brought under 42 U.S.C. § 1983 are

subject to a two-year statute of limitations). Bennett argues that these claims

should be treated as ongoing violations together with the acts alleged in claim

three, which is not time-barred. That argument is foreclosed by Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101 (2002). See Carpinteria Valley Farms,

Ltd. v. County of Santa Barbara, 344 F.3d 822, 829 (9th Cir. 2003) (“We have

applied Morgan to bar § 1983 claims predicated on discrete time-barred acts,

notwithstanding that those acts are related to timely-filed claims.”).

      As to claim three, Bennett argues that the district court erred in holding that

he failed to allege the personal involvement of any named defendant. Bennett

argues specifically that the district court should have treated his grievances as part

of his pleadings under Federal Rule of Civil Procedure 10(c). But Bennett did not

attach the grievances as an exhibit, and Rule 10(c) only provides that a “copy of a

written instrument that is an exhibit to a pleading is a part of the pleading for all

purposes.” Fed. R. Civ. Proc. Rule 10(c)(emphasis added). Bennett also argues


                                           2
that he should have been allowed to add defendants to cure this pleading error, but

when he attempted to do so in the district court, he did not comply with the local

rules and did not correct his error when given the opportunity to do so.

      Bennett also argues that the district court abused its discretion in staying

discovery pending resolution of the motion for summary judgment. But Bennett

did not object to the stay in the district court, nor did he make the necessary

showing for further discovery. See State of Cal., on Behalf of California Dep’t of

Toxic Substances Control v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998) (holding

that a court may continue a summary judgment motion upon a showing by the

opposing party that certain discoverable facts exist and are essential to defending

against summary judgment).

AFFIRMED.




                                           3